DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-28 are pending and are examined in the instant office action. 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0027, SEQ ID NO:1, the “ species” should be corrected to  “strain”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more. 
Claim 24 is drawn to method for controlling a pest which comprises contacting the pest with insecticidally effective amount of pesticidal proteins comprising amino acid sequences of SEQ ID NOs: 2, 4, or 10. The additional element in these claims is contacting the pest with the protein. 
The contacting the pest with the protein is natural process and occurs in nature as taught by Argôlo-Filho and Loguercio, 2013, Bacillus thuringiensis is an environmental pathogen and host-specificity has developed as an adaptation to human-generated ecological niches. Insects, 5(1), 62-91; Argôlo-Filho and Loguercio teaches methods contacting pests with B. thuringiensis toxins occur in nature, as B. thuringiensis is dispersed in nature by means including animal defecation, rain splash, growth by rhizosphere colonization, by insects like ticks and mites (Page 4, Figure 1). As the pests are found in a wide range of habitats, the method step is recited at a high level of generality such that substantially all practical applications of the naturally occurring product are covered. 
Thus, the claims do not recite additional elements that amount to significantly more.
Claim Rejections - 35 USC § 112
Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Indefiniteness


Claims 1-27 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 25 is rejected as being indefinite for its recitation of  polynucleotide segment hybridizes under “stringent hybridization conditions” in item (c).  Although the instant specification provides an example of stringent hybridization condition (Page 25-26, Paragraph 0072), it does not provide a specific and clear definition of the stringent conditions. The Specification further states that the hybridization could be with the entire of a portion of the nucleotide sequence set forth in SEQ ID NOs: 1, 3, 5, 6, 7, 8, or 9 (Page 25-26, Paragraph 0072).
The instant specification states that “the term” stringent hybridization conditions" means a condition under which nucleotide sequences hybridize to one another (Page 26, Paragraph 0072). It further states it comprises at least hybridization at 42oC  followed by two washes for five minutes each at room temperature with 2X SSC, 0.1% SDS, followed by two washes for thirty minutes each at 65oC  in 0.5X SSC, 0.1%SDS. It further describes washes even higher temperatures constitute even more stringent conditions, e.g., hybridization conditions of 68oC, followed by washing at 68oC  in 2XSSC, containing 0.1% SDS (Page 25-26, Paragraph 0072). For example, the conditions can be appropriately determined with reference to Sambrook et al. (2006). The condensed protocols: from molecular cloning: a laboratory manual (Third Edition). Cold Spring Harbor, NY: Cold spring harbor laboratory press; specifically, the stringency can be determined depending on a temperature and a salt concentration of a solution during Southern hybridization and a temperature and a salt concentration of a solution during a washing step of the Southern hybridization. Examples of more specific stringent conditions are described as follows: the sodium concentration is from 25 to 500 mM and preferably from 25 to 300 mM; and the temperature is from 42 to 68 degree C. and preferably from 42 to 65 degree C. The stringency also can be affected with the buffer condition of % SDS .
 As the Specification stated, hybridization conditions can be changed to make a hybridization happening or not happening.  Thus, a polynucleotide could be included in the scope of the claim if one chose the hybridization condition to allow the hybrid to form; or excluded from the claim if one chose a condition that does not allow the hybrid to form. Since the claim is directed to a wide range of variable conditions and the use of ambiguous language such as “at least" with broad range from 42-68oC condition (page 25-26, Paragraph 0072), it is therefore unclear what polynucleotides are included in the scope of the claim. Hence item in claim 1c is broader than 1a and 1b. Hence the sequence that hybridizes with 1c could have low sequence identity to the SEQ ID NOs: 1, 3, 5, 6, 7, 8, or 9.  The metes and bounds of the claim are indefinite without knowing the exact hybridization conditions.  One of the ordinary skills in the art would not be reasonably apprised of the scope of the invention.
Claim 18 is also rejected as being indefinite for it is missing number after “AXMI-AXMI-” in lines 8-9 which renders it not clear and indefinite. Moreover, it is also noted it contemplates “ variants thereof”  in lines 13-14 of the recited polypeptides. This makes the claim indefinite because it is unclear what would be the variants of arbitrary designations and which degree of variation is allowed to render it variants.
Claim 21 is also rejected as being indefinite for reciting a commodity product produced from plant comprising the recombinant nucleic acid molecule which comprises the detectable amount of said recombinant nucleic acid molecule, pesticidal protein or pesticidal fragment thereof with example of products and reciting “ and the like” in line 3. It is unclear and indefinite what other commodity products will be like. Furthermore, it renders  indefinite when it recites “where applicable” in line 5. 
Furthermore, it raises issue of indefiniteness when it recites detectable amount of DNA within the commodity product like oil (i.e., soybean oil, cotton oil) in lines 9-10. For example, Gryson et al., 2002, Detection of DNA during the refining of soybean oil. Journal of the American Oil Chemists' Society, 79(2), 171-174; teaches that the refining process have an irrevocable influence on the quality and quantity of DNA and make detection in refined oil impossible. Hence it is unclear as how such commodity products like oil can have detectable levels of DNA to define the claimed subject matter.
Furthermore, it raises issue of indefiniteness for use of exemplary claim language “such as” in line 9. It is not clear whether the claimed narrower range of limitation of “fuel derived from cotton oil or pellets derived from cotton gin waste” is a limitation, leading to confusion over intended scope of the claim. 
Claims 1- 27 are indefinite in their recitation of approximation “or about 100%”  in the dependent claim 1.b. for claims 1-23, claim 24.b., claim 25.a., and claim 26, because the specification does not describe some standard for measuring the degrees indented leading to claim interpreted as  sequence having any % sequence identity to the amino acid sequence.
Claims 2-27 are rejected because they are directly or indirectly depending on claim 1.
First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description Requirements


Claim 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
The claims are broad in scope in the following aspects:
Firstly, because of recitation of word “optionally” in claim 1, claims 1-23 are drawn to any recombinant nucleic acid molecule with no limitation in structure.
Moreover, the claims 1-27 are drawn to composition or methods, all requiring a broad genus of polynucleotide encoding a pesticidal protein, the polynucleotide is broad in scope because the polynucleotide hybridizing with SEQ ID NOs: 1, 3, 5, 6, 7, 8, or 9 under “stringent condition” as stated in claim 1 item “c”  and claim 25 item “b” and “c” leads to wide range of variable stringent hybridization conditions as described in specification. Furthermore, specification use ambiguous language such as “at least" with pointing to broad range from 42-68oC temperature conditions (page 25-26, Paragraph 0072). It is therefore unclear what polynucleotides are included in the scope of the claim. Hence the hybridizing sequences may have less than 100% identity and because of the nature of the codon, two hybridizing sequences may encode proteins having very low identity.
In addition, claims 26-27 require a broad genus of antibody that could specifically bind to protein.
Moreover, the claims 1-27 are further drawn to a composition or methods, all requiring a broad genus of polypeptides related to SEQ ID NOs: 2, 4, or 10 when it recites  on item “b” of claim1, item “a” of claim 25,  and in claim 26, the composition include a polynucleotide segment that encodes pesticidal protein comprising an amino acid sequence at least 87%, or 90% identical to SEQ ID NOs: 2, 4, or 10. 
For the purpose of conciseness, the analysis below is focused on the broad genus of polynucleotides encoding proteins having 87 and 90% identity with SEQ ID NOs: 2, 4, and 10. Since the genus of hybridizing polynucleotides are much broader and more diverse, it would certainly suffer the lack of adequate written description, if not more so, as the 87% and 90% identity genus.
Applicant described SEQ ID NO:1 is a nucleic acid sequence encoding pesticidal protein “TIC4029” as in SEQ ID NO: 2,  obtained from Bacillus thuringiensis strain EGBS0016 (Page 10, paragraph 0027, 0028). Applicant further described variant version of the protein as   TIC4029_1 and TIC4029_8. Applicant described SEQ ID NO: 3 is a nucleic acid sequence encoding pesticidal protein “TIC4029_1” as in SEQ ID NO: 4, wherein the coding sequence encoding the protoxin domain of TIC4029 has been deleted (Page 11, paragraph 0029, 0030).  Applicant described SEQ ID NO: 9 is a nucleic acid sequence encoding pesticidal protein “TIC4029_8” as in SEQ ID NO: 10,  which comprise amino acids 28-607 of the native TIC4029 protein and  it was made by deleting the N-terminal amino acids 1-27 and the amino acids of the protoxin domain after amino acid 607 of the native protein. In addition, the arginine residue  of TIC4029 at amino acid position 27 of the native protein was replaced by a methionine residue  (Page 11, paragraph 0035, 0036). 
Applicant has not described any other protein sequences that can hybridized with large variation in amino acid sequence claimed in claim 1 item “b” and  “c”.
Applicant has not described any other protein sequences that can hybridized with large variation in amino acid sequence claimed in item “c” and test their effect on various species of order Lepidoptera to determine their effectivity.
The specification fails to sufficiently describe the necessary structural features that must be retained by protein  to establish a structure-function relationship
Applicant has not adequately described the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship, or the structural features required to distinguish members of the claimed genera of polynucleotides from other polynucleotides.
The hybridizing sequences in variable stringent hybridization conditions as described in specification, may have less than 100% identity and because of the nature of the codon, two hybridizing sequences may encode proteins having very low identity. For example,  it is known in the art that genetic code in polynucleotide needs to be translated into the encoded protein to be functional in cell. Where the genetic code is the rule of translating from the “language” of the nucleic acid in polynucleotide to that of protein. Where the coding nucleotide are  3 nucleotide long which are also called codon. Hence each group of three nucleotides encodes one amino acid. This leads to  theoretically alter every codon and still have 67% identity in the nucleotide sequence, with no sequence similarity in the encoded protein. Let's say an open reading frame (ORF) of 300 nucleotides (100 codons), a sequence of 85% identity means it can alter 45 nucleotides. At maximum it could alter 45 codons, therefore the encoded protein will have amino acid sequence with as low as 55% identity among the encoded proteins.
Furthermore, The state of the art at the time of the instant invention was that although the skilled artisan would appreciate the pesticidally effective  novel protein of  SEQ ID NO: 2, 4, and 10 for being effective against some Lepidopteran species, one would not be able to readily predict their pesticidal activities and it is impossible to predict such a broad sequence variation will have required function. For example,  Guo et al., 2004, Protein tolerance to random amino acid change. Proceedings of the National Academy of Sciences, 101(25), 9205-9210; describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated (Right. col., Paragraph 2). 
In the instant application, for example, SEQ ID NO: 2 include total of 1178 amino acids. The changes in 87% of amino acids leads to changes (i.e., substitutions, deletions, insertions, or additions) in 153 amino acids, and 90% leads to change of 117 amino acids.  For example, if first 87% amino acid were held constant, and remaining 153 were varied, this would result in up to 15313  different protein variants. This will be a small fraction as different regions of 1178 amino acids can be held constant while sampling. This is a very large genus of protein variants. Thus, according to Guo et al., changing up to 153 or 117 amino acids in SEQ ID NO: 2 has a high likelihood of inactivating the protein as recited by 87% and 90% sequence identity. 
Given the virtually infinite structural variable associated with these embodiments, the claims read on an extremely broad and highly diverse structures.  Thus, in view of the analysis presented above, a skilled artisan would appreciate that the claims are directed to extremely broad and highly diverge genus of sequence variants that are required to have the specific function of encoding pesticidally effective protein effective against 14 species of insects of order Lepidoptera.
 In contrast, the Specification has not described or provided any working example of any sequence variants having 87% and 90% identity with SEQ ID NO: 2, 4, and 10. Applicant has not described any other member of the broad genera of polynucleotides (and their encoded proteins) as having the function of resistant to insects.
Given the large size and structural diversity associated with the claimed genus, Applicant’s disclosure is not representative of the claimed genus as a whole. This point is particularly relevant because, as discussed above, the prior art speaks to the disconnection between the structure of the broadly claimed variants and the recited specific function.
Thus, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
Dependent claims 2-23 are included in this rejection because none provide limitations obviating this rejection.
Regarding claim 26-27, the claim is drawn to detecting the presence of a pesticidal protein, or fragment thereof, in a sample comprising protein, with amino acid sequence of SEQ ID NOs: 2, 4, or 10; or said pesticidal protein comprises an amino acid sequence having at least 87%, or 90%, or 95%, or 98%, or 99%, or about 100% identity to the amino acid sequence. Where the method further comprises, contacting said sample with an immunoreactive antibody specific for binding said pesticidal protein or fragment thereof; and detecting the binding of said antibody to said pesticidal protein, or fragment thereof. The step of detecting are recited here as ELISA, or a Western blot.  
The specification does not provide further information regarding antibody, their characters and controls necessary to accurately detect the presence of a pesticidal protein.
The claim include large variation in proteins and some proteins may not have functions which renders method of detecting such protein impractical. For example, Pillai-Kastoori et al., 2020,  Antibody validation for Western blot: By the user, for the user. Journal of Biological Chemistry, 295(4), 926-939, teaches antibody specificity and selectivity are highly dependent on particular assay context and can be difficult to predict (Page 926, Right third column). It further teaches even within one type of assay, small difference in assay conditions can affect antibody performance and an antibody that performs well in one assay, such as western blotting might not be suitable for another assay (Page 926, Right third column). Saper et al., 2005, An open letter to our readers on the use of antibodies. J. Comp. Neurol. 493, 477–478, further teaches  about the information required for assurance that an antibody is actually recognizing what it is supposed to be staining and explain basic element necessary including complete information on antibody, how has the antibody been characterized?, required controls (Page 447-448). Claims or specification does not describe these elements to carry out the method of detecting the presence of pesticidal protein, or fragment thereof. 
In summary, in contrast to the scope of the claimed genus of polypeptide variants, Applicant only describes three polypeptide sequences. Therefore,  Applicant fails to describe a representative number.
Instead of a representative number of species, however, Applicant may also satisfy the written description requirement by describing structural features that are necessary and/or sufficient for the claimed invention. In Univ. Calif. v. Lilly, the Federal Circuit discussed the application of the written description requirement to inventions in the field of biotechnology. The court held that "[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus." Univ. Calif. v. Eli Lilly and Co., 119 F.3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). Applicant, however, provides no structure/ function analysis of the claimed protein.
Thus, the instant specification fails to adequately describe the claimed genera. Applicant has not described a representative number polypeptides falling within the scope of the claims, nor has the specification described structures necessary and/or sufficient for activity in the instant invention to allow one skilled the art to envision the claimed genera. Given the lack of written description in the specification, one of skill in the art would not recognize that Applicant was in possession of the genera as broadly as claimed. 

Scope of Enablement
Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polynucleotide that encodes a pesticidal protein having the amino acid sequence of SEQ ID NO: 2, 4, and 10 for conferring activity against insects in order of Lepidoptera, does not reasonably provide enablement for the polynucleotide that encodes a polypeptide having at least 87% or 90% sequence identity with the amino acid sequence set forth by SEQ ID NOs: 2, 4, and 10. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP 2164.01. “A conclusion of lack of enablement means that. . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.” In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified. These factors include, but are not limited to: 
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.

The claims are broad in scope in the following aspects:
Firstly, because of recitation of word “optionally” in claim 1, claims 1-23 are drawn to any recombinant nucleic acid molecule with no limitation in structure.
Moreover, the claims 1-27 are drawn to composition or methods, all requiring a broad genus of polynucleotide encoding a pesticidal protein, the polynucleotide is broad in scope because the polynucleotide hybridizing with SEQ ID NOs: 1, 3, 5, 6, 7, 8, or 9 under “stringent condition” as stated in claim 1 item “c”  and claim 25 item “b” and “c” leads to wide range of variable stringent hybridization conditions as described in specification. Furthermore, specification use ambiguous language such as “at least" with pointing to broad range from 42-68oC temperature conditions (page 25-26, Paragraph 0072). It is therefore unclear what polynucleotides are included in the scope of the claim. Hence the hybridizing sequences may have less than 100% identity and because of the nature of the codon, two hybridizing sequences may encode proteins having very low identity.
In addition, claims 26-27 require a broad genus of antibody that could specifically bind to protein.
Moreover, the claims 1-27 are further drawn to a composition or methods, all requiring a broad genus of polypeptides related to SEQ ID NOs: 2, 4, or 10 when it recites  on item “b” of claim1, item “a” of claim 25,  and in claim 26, the composition include a polynucleotide segment that encodes pesticidal protein comprising an amino acid sequence at least 87%, or 90% identical to SEQ ID NOs: 2, 4, or 10. 


For the purpose of conciseness, the analysis below is focused on the broad genus of polynucleotides encoding proteins having 87 and 90% identity with SEQ ID NOs: 2, 4, and 10. Since the genus of hybridizing polynucleotides are much broader and more diverse, it would certainly suffer the lack of adequate written description, if not more so, as the 87% and 90% identity genus.
Applicant described SEQ ID NO:1 is a nucleic acid sequence encoding pesticidal protein “TIC4029” as in SEQ ID NO: 2,  obtained from Bacillus thuringiensis strain EGBS0016 (Page 10, paragraph 0027, 0028). Applicant further described variant version of the protein as   TIC4029_1 and TIC4029_8. Applicant described SEQ ID NO: 3 is a nucleic acid sequence encoding pesticidal protein “TIC4029_1” as in SEQ ID NO: 4, wherein the coding sequence encoding the protoxin domain of TIC4029 has been deleted (Page 11, paragraph 0029, 0030).  Applicant described SEQ ID NO: 9 is a nucleic acid sequence encoding pesticidal protein “TIC4029_8” as in SEQ ID NO: 10,  which comprise amino acids 28-607 of the native TIC4029 protein and  it was made by deleting the N-terminal amino acids 1-27 and the amino acids of the protoxin domain after amino acid 607 of the native protein. In addition, the arginine residue  of TIC4029 at amino acid position 27 of the native protein was replaced by a methionine residue  (Page 11, paragraph 0035, 0036). 
Applicant has not described any other protein sequences that can hybridized with large variation in amino acid sequence claimed in claim 1 item “b” and  “c”.
Applicant has not described any other protein sequences that can hybridized with large variation in amino acid sequence claimed in item “c” and test their effect on various species of order Lepidoptera to determine their effectivity.
The specification fails to sufficiently describe the necessary structural features that must be retained by protein  to establish a structure-function relationship
Applicant has not adequately described the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship, or the structural features required to distinguish members of the claimed genera of polynucleotides from other polynucleotides.
The hybridizing sequences in variable stringent hybridization conditions as described in specification, may have less than 100% identity and because of the nature of the codon, two hybridizing sequences may encode proteins having very low identity. For example,  it is known in the art that genetic code in polynucleotide needs to be translated into the encoded protein to be functional in cell. Where the genetic code is the rule of translating from the “language” of the nucleic acid in polynucleotide to that of protein. Where the coding nucleotide are  3 nucleotide long which are also called codon. Hence each group of three nucleotides encodes one amino acid. This leads to  theoretically alter every codon and still have 67% identity in the nucleotide sequence, with no sequence similarity in the encoded protein. Let's say an open reading frame (ORF) of 300 nucleotides (100 codons), a sequence of 85% identity means it can alter 45 nucleotides. At maximum it could alter 45 codons, therefore the encoded protein will have amino acid sequence with as low as 55% identity among the encoded proteins.
Furthermore, The state of the art at the time of the instant invention was that although the skilled artisan would appreciate the pesticidally effective  novel protein of  SEQ ID NO: 2, 4, and 10 for being effective against some Lepidopteran species, one would not be able to readily predict their pesticidal activities and it is impossible to predict such a broad sequence variation will have required function. For example,  Guo et al., 2004, Protein tolerance to random amino acid change. Proceedings of the National Academy of Sciences, 101(25), 9205-9210; describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated (Right. col., Paragraph 2). 
In the instant application, for example, SEQ ID NO: 2 include total of 1178 amino acids. The changes in 87% of amino acids leads to changes (i.e., substitutions, deletions, insertions, or additions) in 153 amino acids, and 90% leads to change of 117 amino acids.  For example, if first 87% amino acid were held constant, and remaining 153 were varied, this would result in up to 15313  different protein variants. This will be a small fraction as different regions of 1178 amino acids can be held constant while sampling. This is a very large genus of protein variants. Thus, according to Guo et al., changing up to 153 or 117 amino acids in SEQ ID NO: 2 has a high likelihood of inactivating the protein as recited by 87% and 90% sequence identity. 
Given the virtually infinite structural variable associated with these embodiments, the claims read on an extremely broad and highly diverse structures.  Thus, in view of the analysis presented above, a skilled artisan would appreciate that the claims are directed to extremely broad and highly diverge genus of sequence variants that are required to have the specific function of encoding pesticidally effective protein effective against 14 species of insects of order Lepidoptera.
 In contrast, the Specification has not described or provided any working example of any sequence variants having 87% and 90% identity with SEQ ID NO: 2, 4, and 10. Applicant has not described any other member of the broad genera of polynucleotides (and their encoded proteins) as having the function of resistant to insects.
Given the large size and structural diversity associated with the claimed genus, Applicant’s disclosure is not representative of the claimed genus as a whole. This point is particularly relevant because, as discussed above, the prior art speaks to the disconnection between the structure of the broadly claimed variants and the recited specific function.
Thus, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
Dependent claims 2-23 are included in this rejection because none provide limitations obviating this rejection.
Regarding claim 26-27, the claim is drawn to detecting the presence of a pesticidal protein, or fragment thereof, in a sample comprising protein, with amino acid sequence of SEQ ID NOs: 2, 4, or 10; or said pesticidal protein comprises an amino acid sequence having at least 87%, or 90%, or 95%, or 98%, or 99%, or about 100% identity to the amino acid sequence. Where the method further comprises, contacting said sample with an immunoreactive antibody specific for binding said pesticidal protein or fragment thereof; and detecting the binding of said antibody to said pesticidal protein, or fragment thereof. The step of detecting are recited here as ELISA, or a Western blot.  
The specification does not provide further information regarding antibody, their characters and controls necessary to accurately detect the presence of a pesticidal protein.
The claim include large variation in proteins and some proteins may not have functions which renders method of detecting such protein impractical. For example, Pillai-Kastoori et al., 2020,  Antibody validation for Western blot: By the user, for the user. Journal of Biological Chemistry, 295(4), 926-939, teaches antibody specificity and selectivity are highly dependent on particular assay context and can be difficult to predict (Page 926, Right third column). It further teaches even within one type of assay, small difference in assay conditions can affect antibody performance and an antibody that performs well in one assay, such as western blotting might not be suitable for another assay (Page 926, Right third column). Saper et al., 2005, An open letter to our readers on the use of antibodies. J. Comp. Neurol. 493, 477–478, further teaches  about the information required for assurance that an antibody is actually recognizing what it is supposed to be staining and explain basic element necessary including complete information on antibody, how has the antibody been characterized?, required controls (Page 447-448). Claims or specification does not describe these elements to carry out the method of detecting the presence of pesticidal protein, or fragment thereof. 
Since the broadly claimed genera of polynucleotides encompass those that do not encode an active pesticidal protein that act against insects of order of Lepidoptera in different species of plants, it is unclear how one skilled in the art would use these polynucleotides and the transgenic plants comprising them.
Furthermore, claims 9 is while being enabling for the recombinant nucleic acid molecule wherein protein exhibits activity against  a Lepidopteran insects which are selected from group consisting of Southern armyworm (Spodoptera eridania), Soybean looper (Chrysodeixis includens), and Velvet bean caterpillar (Anticarsia gemmatalis), Southwestern corn borer (Diatraea grandiosella);  does not reasonably provide enablement for Soybean pod worm or corn earworm (Helicoverpa zea), Bean shoot moth (Crocidosema aporema), Black armyworm (Spodoptera cosmioides), Black cutworm (Agrotis ipsilon), European corn borer (Ostrinia nubilalis), Fall armyworm (Spodoptera frugiperda), South American podworm (Helicoverpa gelotopoeon), Sugarcane borer (Diatraea saccharalis), Sunflower looper(Rachiplusia nu), Tobacco budworm (Heliothis virescens). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The state of prior art is, Cry proteins has been found to be specific to the insects. See for example Sanahuja et al., 2011, Bacillus thuringiensis: a century of research, development and commercial applications. Plant biotechnology journal, 9(3), 283-300; teaches different strains of BT produce different type of toxin and each of which effects  a narrow taxonomic group of insects (see abstract). It further teaches BT toxins require alkaline environment and presence of specific protease which lead the innocuous pro-toxin into active form to be activated in the insect gut making it to have narrow host range (page 284, left column, first paragraph). Moreover, Wu et al., 2007,  Adaptive evolution of cry genes in Bacillus thuringiensis: implications for their specificity determination. Genomics, Proteomics & Bioinformatics, 5(2), 102-110; teaches that each cry protein only has activity against one or few insect species (see abstract). Furthermore, Sanahuja et al. teaches about creation of resistant insects because of selection pressure of insecticides and the mode of action of BT toxins for binding to specific receptor on midgut epithelial leading to evolve resistance to insects and which leads to further unpredictable activity of disclosed protein against a Lepidopteran insect (Page 293, left third column). Therefore, claiming such a large group of species in claim 9, reciting a diverse proteins with at least 87% identity to SEQ ID NOs: 2, 4, or 10 exhibits activity against  a 14 Lepidopteran insect species would require trial and error experimentation with different species and multiple sequences. 
Amount of guidance/existence of working examples are insufficient to cover the scope of the claim. Specification discloses example with transgenic soybean plants that expresses TIC4029(SEQ ID NO: 2), TIC4029_1 (SEQ ID NO: 4) , and TIC4029_8(SEQ ID NO: 10) and bioassay were carried out in multiple R0 single-copy insertion events in Southern armyworm (SAW, Spodoptera eridania), Soybean looper (SBL, Chrysodeixis includens), Soybean pod worm or corn earworm (SPW, Helicoverpa zea), Velvet bean caterpillar (VBC, Anticarsia gemmatalis)  (Example 4, Page 39) and expression in corn for Southwestern corn borer (SWC, Diatraea grandiosella) (Example 5, Page 39-41) . The efficacy rating score were observed  based on percent leaf damage in the bioassay (Table 2, Page 35) where rating 3 was the most efficacious effect of toxicity and score of 2  represents suppression of growth in larvae. Efficacy score in R0 showed no effect (Score 0)  to Soybean pod worm or corn earworm (SPW, Helicoverpa zea) (Table 3, Page 36). Furthermore, effect of and Velvet bean caterpillar (VBC, Anticarsia gemmatalis) is also not clear in soybean because of lack of complete data (Table 3, Page 36). Similar results are also observed in Soybean pod worm or corn earworm (SPW, Helicoverpa zea) with score of 0 (Table 4, Page 37 and 38) and unpredictable results for Velvet bean caterpillar (VBC, Anticarsia gemmatalis) in R1 soybean plants (Table 4, page 37-38). No working examples are provided for the protein to be effective against other species of insect in Lepidoptera.

    PNG
    media_image1.png
    860
    672
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    370
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    56
    681
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    807
    581
    media_image4.png
    Greyscale

Given Sanahuja et al., teaching of different strains of BT produce different type of toxin and each of which effects  a narrow taxonomic group of insects (see abstract) and its further teaching of clear potential to evolve resistance in insects (Page 293, right third column), it is unpredictable what effect a disclosed diverse proteins would have in different insect species in different crops, and it is unclear that they would have any function, so one of skill in the art would not know how to use these proteins that do not have any known effect from the transgene.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. 
Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
 In the absence of guidance from either the instant disclosure or the art, it would require undue trial and error experimentation for a skilled artisan to make and use the broadly claimed polynucleotides, with no reasonable expectation of success in arriving at a protein variant having active pesticidal protein that act against insects of order of Lepidoptera in different species of transgenic plants.
Thus, in view of the unpredictability associated with combinatorial substitutions in a protein, the lack of enabling guidance from either the instant disclosure or the art, and breath and diversity of the embodiments encompassed by the claimed genus, the lack of sufficient working examples, and the level of the art at the time of the invention, one of ordinary skill in the art must rely on undue trial and error experimentation to make and test the numerous polynucleotides encompassed by the broad genera, in order to make and/or use the invention within the full scope of these Claims.
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Anticipated by Bowen et al.


Claim(s) 1-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bowen et al. ( Publication Number: US 2018/0100000 A1, Publication Date: 04/12/2018).
As discussed in the 112 (b) rejection above the recitation of "optionally" in claims 1-23 means what follows the word is not required, that is, it is optional.
Regarding claim 1, Bowen et al. teaches about a recombinant nucleic acid molecule comprising a heterologous promoter operably linked to a polynucleotide segment encoding a pesticidal protein  or pesticidal fragment thereof (Page 42, claim 1).
Regarding claim 2, Bowen et al. teaches the recombinant nucleic acid molecule is expressed in plant cell and is in operable linkage with a vector selected from group consisting of plasmid, phagemid, bacmid, cosmid and a bacterial or yeast artificial chromosome (Page 42, Claim 2).
Regarding claim 3, Bowen et al. teaches the recombinant nucleic acid molecule is present within a bacterial or plant host cell (Page 42, Claim 3).
Regarding claim 4, Bowen et al. teaches the bacterial host cell is from genus of bacteria selected from group consisting of: Agrobacterium, Rhizobium, Bacillus, Brevibacillus, Escherichia etc. (Page 42, Claim 4). 
Regarding  claim 5, Bowen et al. teaches the Bacillus species is Bacillus cereus and Brevibacillus is a Brevibacillus Lateroporus , and Escherichia is a Escherichia coli (Page 42, Claim 5).
Regarding claim 6, Bowen et al. teaches the plant cell is a dicotyledonous or a monocotyledonous plant cell (Page 42, Claim 6).
Regarding claim 7, Bowen et al. teaches plant cell is selected from alfalfa, banana etc. (Page 42, Claim 7). 
Regarding claim 8, Bowen et al. teaches protein exhibits activity against Lepidopteran insect(Page 42, Claim 8).
Regarding claim 9, Bowen et al. teaches insect is selected from group consisting of  Corn ear worm (Helicoverpa zea), Soybean looper (Chrysodeixis includens), Southern armyworm (Spodoptera eridania), Sugarcane borer (Diatraea saccharalis), Tobacco budworm (Heliothis virescens), and Velvet bean caterpillar (Anticarsia gemmatalis)  (Page 42, Claim 9).
Regarding claim 10, Bowen et al. teaches a plant comprising the recombinant molecule (Page 42, Claim 10).
Regarding claim 11, Bowen et al. teaches the plant is monocot or a dicot plant or a part thereof (Page 42, Claim 11).
Regarding claim 12, Bowen et al. teaches the plant is selected from the group consisting of alfalfa, banana, barley bean etc. (Page 42, Claim 12).
Regarding claim 13, Bowen et al. teaches a seed with recombinant molecule  (Page 42, Claim 13)
Regarding claim 14, Bowen et al. teaches insect inhibitory composition comprise the recombinant nucleic acid molecule (Page 43, Claim 14).
Regarding claim 15, Bowen et al. teaches the insect inhibitory composition further comprises a nucleotide sequence encoding at least other pesticidal agent different from the pesticidal protein or fragment thereof (Page 43, Claim 15).
Regarding claim 16, Bowen et al. teaches  the other pesticidal agent is selected from group consisting of an insect inhibitory protein, an insect inhibitory dsRNA molecule, and an ancillary protein (Page 43, Claim 16).
Regarding claim 17, Bowen et al. teaches the other pesticidal agent exhibits activity against one or more pest species of orders Lepidoptera, Coleoptera, or Hemiptera (Page 43, Claim 17).
Regarding claim 18, Bowen et al. teaches at least one other pesticidal  protein is selected from group consisting of a Cry1A, Cry1AB, Cry1Ac etc. (Page 43, Claim 18).
Regarding claim 19, Bowen et al. teaches a plant cell the express the recombinant nucleic acid molecule (Page 43, Claim 19).
Regarding claim 20, Bowen et al. teaches a commodity product from the plant or part thereof with detectable amount of the recombinant nucleic acid or pesticidal protein (Page 43, Claim 20).
Regarding claim 21, Bowen et al. teaches the commodity products are selected from the group consisting of commodity corn bagged by a grain hander, corn flakes, corn cakes etc. (Page 43, Claim 21).
Regarding claim 22, Bowen et al. teaches the method of producing seed comprising planting of seed, growing of plant and harvesting seed comprising the recombinant nucleic acid molecule (Page 43, Claim 22).
Regarding claim 23, Bowen et al. teaches a plant resistant to insect infestation where in the cell of plant comprising the recombinant nucleic acid molecule (Page 43, Claim 23).
Regarding claim 24, Bowen et al. teaches a method for controlling a Lepidopteran species pest or pest infestation by contacting the pest with insecticidally effective amount of a pesticidal protein or one or more pesticidal protein(Page 43, Claim 24). Even though, the sequence identity of the pesticidal protein does not match, both instant application and Bowen et al., claim insecticidally effective amount of pesticidal protein and process of contacting pest with the pesticidal protein is naturally occurring process as describe above. Hence, Bowen et al. anticipates the claim.
Regarding claim 25, Bowen et al. teaches a method of detecting presence of the recombinant nucleic acid molecule in a sample comprising genomic DNA which comprise contacting the sample with a nucleic acid probe that hybridizes under stringent hybridization conditions with the polynucleotide and not with DNA from an otherwise isogenic plant that does not comprise the recombinant nucleic acid molecule. The method further comprise subjecting the sample and probe to stringent hybridization conditions and detecting hybridization of the probe with DNA of the sample. Since the hybridization will depend on stringent hybridization conditions and which may comprise many conditions as describe above with potential hybridization with various nucleic acid sequences. Hence, Bowen et al. anticipates the claim (Page 43, Claim 25).
Regarding claim 26-27, Bowen et al. teaches a method of detecting the presence of a pesticidal protein or fragment thereof in a sample comprising protein and contacting the sample with an immunoreactive antibody, detecting the presence of protein by ELISA or a Western blot (Page 43, Claim 26-27).
Accordingly, Bowen et al. anticipated the claimed invention.

Anticipated by Larrinua et al.
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larrinua et al., US Patent Publication No. 2012/0266335 A1, 18 October 2012. The oil produced from according to claim 20-21 is not required to have the recombinant nucleic acid molecule of claim 1 and therefore is indistinguishable from any other oil under a product-by-process analysis. See e.g. MPEP § 2113. Therefore claim 16 is anticipated by, for example, claim 23 of Larrinua et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory  double patenting as being unpatentable over claims 1-23 of copending U.S. Patent Application number 17559857 (Publication number: US 2022/0192200 A1, Publication Date: 06/23/2022) by Bowen et al. As discussed in the 112 (b) rejection above the recitation of "optionally" in claims 1-23 means what follows the word is not required, that is, it is optional. This makes claims mostly identical to Bowen et al., they are not patentably distinct from each .
Regarding claim 1, Bowen et al. teaches about a recombinant nucleic acid molecule comprising a heterologous promoter operably linked to a polynucleotide segment encoding a pesticidal protein  or pesticidal fragment thereof (Page 132, claim 1).
 Regarding claim 2, Bowen et al. teaches the recombinant nucleic acid molecule is expressed in plant cell and is in operable linkage with a vector selected from group consisting of plasmid, phagemid, bacmid, cosmid and a bacterial or yeast artificial chromosome (Page 133, Claim 2).
Regarding claim 3, Bowen et al. teaches the recombinant nucleic acid molecule is present within a bacterial or plant host cell (Page 133, Claim 3).
Regarding claim 4, Bowen et al. teaches the bacterial host cell is from genus of bacteria selected from group consisting of: Agrobacterium, Rhizobium, Bacillus, Brevibacillus, Escherichia etc. (Page 133, Claim 4). 
Regarding  claim 5, Bowen et al. teaches the Bacillus species is Bacillus cereus and Brevibacillus is a Brevibacillus Lateroporus and Escherichia is a Escherichia coli (Page 133, Claim 5).
Regarding claim 6, Bowen et al. teaches the plant cell is a dicotyledonous or a monocotyledonous plant cell (Page 133, Claim 6).
Regarding claim 7, Bowen et al. teaches plant cell is selected from alfalfa, banana etc. (Page 133, Claim 7). 
Regarding claim 8, Bowen et al. teaches protein exhibits activity against Lepidopteran insect (Page 133, Claim 8).
Regarding claim 9, Bowen et al. teaches insect is selected from group consisting of  Corn ear worm (Helicoverpa zea), Soybean looper (Chrysodeixis includens), Southern armyworm (Spodoptera eridania), Tobacco budworm (Heliothis virescens), and Velvet bean caterpillar (Anticarsia gemmatalis) (Page 133, Claim 9).
Regarding claim 10, Bowen et al. teaches a plant comprising the recombinant molecule, or part thereof (Page 133, Claim 10).
Regarding claim 11, Bowen et al. teaches the plant is monocot or a dicot plant or a part thereof (Page 133, Claim 11).
Regarding claim 12, Bowen et al. teaches the plant is selected from the group consisting of alfalfa, banana, barley bean etc. (Page 133, Claim 12).
Regarding claim 13, Bowen et al. teaches a seed with recombinant molecule  (Page 133, Claim 13)
Regarding claim 14, Bowen et al. teaches insect inhibitory composition comprise the recombinant nucleic acid molecule (Page 133, Claim 14).
Regarding claim 15, Bowen et al. teaches the insect inhibitory composition further comprises a nucleotide sequence encoding at least other pesticidal agent different from the pesticidal protein or fragment thereof (Page 133, Claim 15).
Regarding claim 16, Bowen et al. teaches  the other pesticidal agent is selected from group consisting of an insect inhibitory protein, an insect inhibitory dsRNA molecule, and an ancillary protein (Page 133, Claim 16).
Regarding claim 17, Bowen et al. teaches the other pesticidal agent exhibits activity against one or more pest species of orders Lepidoptera, Coleoptera, or Hemiptera (Page 133, Claim 17).
Regarding claim 18, Bowen et al. teaches at least one other pesticidal  protein is selected from group consisting of a Cry1A, Cry1AB, Cry1Ac etc. (Page 133, Claim 18).
Regarding claim 19, Bowen et al. teaches a plant cell the express the recombinant nucleic acid molecule (Page 133, Claim 19).
Regarding claim 20, Bowen et al. teaches a commodity product from the plant or part thereof with detectable amount of the recombinant nucleic acid or pesticidal protein (Page 134, Claim 20).
Regarding claim 21, Bowen et al. teaches the commodity products are selected from the group consisting of commodity corn bagged by a grain hander, corn flakes, corn cakes etc. (Page 134, Claim 21).
Regarding claim 22, Bowen et al. teaches the method of producing seed comprising planting of seed, growing of plant and harvesting seed comprising the recombinant nucleic acid molecule (Page 134, Claim 22).
Regarding claim 134, Bowen et al. teaches a plant resistant to insect infestation where in the cell of plant comprising the recombinant nucleic acid molecule (Page 43, Claim 23).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
A pesticidally effective amount of a protein comprising the amino acid sequence as set forth in SEQ ID NOs: 2, 4, or 10 as recited in claim 28 appear to be free of the prior art made of record.

Conclusion
Claims 1-27 are rejected. Claim 28 is allowable.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH SHARMA whose telephone number is (571)272-8440. The examiner can normally be reached Mon-Fri 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMJAD A. ABRAHAM can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH SHARMA/Examiner, Art Unit 1663                                                                                                                                                                                                        

/WEIHUA FAN/Examiner, Art Unit 1663